DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-25,27-29,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2015/0245420) or Engelmann et al (DE 102005056501 supplied by applicant, translation by PTO) or Roth (US 2006/0191912), all in view of Garcia et al (US 6144019) and Uefuji et al (US 2019/00197715, 10923382).

Peterson discloses for claim 14: 14. (New) A cooking device(abstract), comprising: at least two insulation elements(par 34 sandwitched,two sub-stage portions); and a heating coil 112 
Engelmann discloses for claim 14: 14. (New) A cooking device, comprising: at least two insulation elements 14,16; and a heating coil 12 including at least two windings (fig 2)and arranged at least partially between the at least two insulation elements(fig 2), at least one of the at least two insulation elements, when viewed at least in a direction parallel to a main extension plane of the heating coil, being arranged at least partially between the at least two windings(fig 2,par 46,47), wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, and the space is between the one of the windings and the two insulating elements along the first direction. 
Roth discloses for Claim 14: 14. (New) A cooking device(abstract), comprising: at least two insulation elements 14,15; and a heating coil 30 including at least two windings 31 and arranged at least partially between the at least two insulation elements(fig 1), at least one of the at least two insulation elements, when viewed in a first direction parallel to a main extension plane of the heating coil, being arranged at least partially between the at least two windings(fig 1,element 28,par 21), wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the 
The claims differ from Peterson, Engelmann, Roth in that a space is between one of the windings and the two insulating elements along the first direction.
Garcia teaches in fig 2, c 3 l 45-55 such spacing for not uniform heating and vary heat distribution in a targeted way.
Uefuji teaches in ¶ 183 space 50 for no peeling, resistance improvement and increased reliability, fig 22C shapes, fig 19A,B resin layer insulation and spacing 235.
The advantage is not uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Peterson, Engelmann, Roth by providing a spacing as recited and as taught by Garcia and Uefuji for not uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability.
Peterson discloses for claim 22: 22. (New) A cooking appliance, comprising a cooking device, said cooking device comprising at least two insulation elements, and a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, viewed in a first direction parallel to a main extension plane of the heating coil, is arranged at least partially between the at least two windings(112,par 34 sandwitched,two sub-stage portions,fig 1D,3B), wherein the two insulation elements contact each other between each of the windings, a space exists between the two 
 Engelmann discloses for claim 22: 22. (New) A cooking appliance, comprising a cooking device, said cooking device comprising at least two insulation elements, and a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, viewed in a first direction parallel to a main extension plane of the heating coil, is arranged at least partially between the at least two windings(12,14,16,fig 2,par 46,47), wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, and the space is between the one of the windings and the two insulating elements along the first direction. See rejection of claim 14. 
Roth discloses for claim 22: 22. (New) A cooking appliance, comprising a cooking device, said cooking device comprising at least two insulation elements, and a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, viewed in a first direction parallel to a main extension plane of the heating coil, is arranged at least partially between the at least two windings(fig 1,element 14,15,31,30,28,par 21), wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, and the space is between the one of the windings and the two insulating elements along the first direction.  See rejection of claim 14.
The claims differ from Peterson, Engelmann, Roth in that a space is between one of the windings and the two insulating elements along the first direction.

Uefuji teaches in ¶ 183 space 50 for no peeling, resistance improvement and increased reliability, fig 22C shapes, fig 19A,B resin layer insulation and spacing 235.
The advantage is not uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Peterson, Engelmann, Roth by providing a spacing as recited and as taught by Garcia and Uefuji for not uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability.
15. (New) The cooking device of claim 14, wherein at least one of the at least two insulation elements encompasses at least one of the at least two windings in a circumferential direction by at least 30% (Peterson par 34,fig 1D; Engelmann 12,6,fig 2; Roth 28,31,fig 3) .  
16. (New) The cooking device of claim 14, wherein at least one of the at least two insulation elements is embodied in a flat form with a maximum material thickness of at most 0.8 mm(Peterson par 60; Engelmann par 22; Roth par 31).  
17. (New) The cooking device of claim 14, wherein at least one of the at least two insulation elements is in contact with the heating coil (Peterson par 34,fig 1D; Engelmann fig 2,element 12,16,14; Roth par 31,element 28,31).  
18. (New) The cooking device of claim 14, wherein the at least two insulation elements are in contact with each other (Peterson par 34,fig 1D; Engelmann fig 2,element 14,16).  

20. (New) The cooking device of claim 14, wherein the at least two insulation elements are connected to each other in one piece (Peterson par 34,fig 1D; Engelmann fig 2,element 14,16;Roth fig 2, element 14).  
21. (New) The cooking device of claim 14, wherein the at least two insulation elements are at least essentially structurally identical to each other(Peterson par 34,fig 1D; Engelmann fig 2,element 14,16;Roth fig 2, element 14).  
23. (New) The cooking appliance of claim 22, wherein at least one of the at least two insulation elements encompasses at least one of the at least two windings in a circumferential direction by at least 30%. See the rejection of claim 15. 
24. (New) The cooking appliance of claim 22, wherein at least one of the at least two insulation elements is embodied in a flat form with a maximum material thickness of at most 0.8 mm. See the rejection of claim 16.  
25. (New) The cooking appliance of claim 22, wherein at least one of the at least two insulation elements is in contact with the heating coil.  See the rejection of claim 17.
27. (New) The cooking appliance of claim 22, wherein at least one of the at least two insulation elements is embodied in one piece. See the rejection of claim 19. 
28. (New) The cooking appliance of claim 22, wherein the at least two insulation elements are connected to each other in one piece.  See the rejection of claim 20.
29. (New) The cooking appliance of claim 22, wherein the at least two insulation elements are at least essentially structurally identical to each other. See the rejection of claim 21. 
.
Claim(s) 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelmann et al (DE 102005056501 supplied by applicant,translation PTO) in view of Garcia et al (US 6144019) and Uefuji et al (US 2019/00197715, 10923382).
30. (New) A method for producing a cooking device, comprising: arranging a heating coil at least partially between at least two insulation elements; and arranging at least one of the at least two insulation elements, at least viewed in a direction parallel to a main extension plane of the heating coil, at least partially between two windings of the heating coil, wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, and the space is between the one of the windings and the two insulating elements along the first direction. See pages 3-5 of the translation which describes the arranging steps and processing and fig 2. 
The claims differ from Engelmann in that a space is between one of the windings and the two insulating elements along the first direction.
Garcia teaches in fig 2, c 3 l 45-55 such spacing for not uniform heating and vary heat distribution in a targeted way.
Uefuji teaches in ¶ 183 space 50 for no peeling, resistance improvement and increased reliability, fig 22C shapes, fig 19A,B resin layer insulation and spacing 235.
The advantage is not uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability.

31. (New) The method of claim 30, further comprising plastically shaping at least one of the at least two insulation elements.  See pages 3-5 of the translation which describes the arranging steps and processing and fig 2. A variety of processes and materials are taught therein including glass,silicone,plastic along with a variety of processing techniques including spraying, and plasma spraying.
32. (New) The method of claim 30, further comprising impregnating at least one of the at least two insulation elements(fig 2).  
33. (New) The method of claim 30, further comprising subjecting the at least one of the at least two insulation elements to a pressure and/or a temperature as the at least one of the at least two insulation elements is arranged between the two windings of the heating coil. See pages 3-5 of the translation which describes the arranging steps and processing and fig 2. Coil is pressed and fixed to insulation layer.
Claim(s) 14,22,30,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshio (JPH 04319288 supplied by applicant, translation by PTO) in view of Garcia et al (US 6144019) and Uefuji et al (US 2019/00197715, 10923382).
14. (New) A cooking device, comprising: at least two insulation elements; and a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, when viewed in a first direction parallel to a main extension plane of the heating coil, being arranged at least partially 
22. (New) A cooking appliance, comprising a cooking device, said cooking device comprising at least two insulation elements, and a heating coil including at least two windings and arranged at least partially between the at least two insulation elements, at least one of the at least two insulation elements, viewed in a first direction parallel to a main extension plane of the heating coil, is arranged at least partially between the at least two windings(fig 2,3,elements 11,14,15,par 14-16), wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, and the space is between the one of the windings and the two insulating elements along the first direction.
30. (New) A method for producing a cooking device, comprising: arranging a heating coil at least partially between at least two insulation elements; and arranging at least one of the at least two insulation elements, at least viewed in a direction parallel to a main extension plane of the heating coil, at least partially between two windings of the heating coil, wherein the two insulation elements contact each other between each of the windings, a space exists between the two insulating elements directly adjacent to one of the windings, and the space is between the one of the windings and the two insulating elements along the first direction. See pages 3-5 of the translation which describes the arranging steps and processing and fig 2. (fig 2,3,elements 11,14,15,par 14-16).

Garcia teaches in fig 2, c 3 l 45-55 such spacing for not uniform heating and vary heat distribution in a targeted way.
Uefuji teaches in ¶ 183 space 50 for no peeling, resistance improvement and increased reliability, fig 22C shapes, fig 19A,B resin layer insulation and spacing 235.
The advantage is not uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Toshio by providing a spacing as recited and as taught by Garcia and Uefuji for not uniform heating and vary heat distribution in a targeted way and no peeling, resistance improvement and increased reliability.
34. (New) The cooking appliance of claim 22, further comprising: an exterior housing: and a muffle(furnace) having a muffle wall. wherein the cooking device is located between the exterior housing and the muffle wall(conventional,Toshi abstract,fig 1,6 arbitrary heating patternPeterson ¶ 50,51,52,55, Engelmann abstract, Roth ¶10,12 spacing,14, abstract). See the rejection of claim 22.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5/10/2021have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amended recitation to a spacing is known in the art.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761